DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims and remarks filed in the After Final of 1/28/2021. Claims 1-2, 4-10, 12-18, 20 are pending.

Claim Objections
The following claim(s) are objected to for formality issues:
In claim 20, reference to “a first portion” and “a second portion” that is the target of a gaze location may cause confusion with first and second portions that are the target of assigned interfaces of claim 17. Hence, amending to correct this potential confusion (e.g., third and fourth portions) is needed.
Appropriate correction(s) are required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 10, 15, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogisawa (US 20200201519 A1).
Regarding claim 1, Ogisawa discloses:  an information handling system (see fig.3, 0027-34 for hardware configuration) comprising:
a housing having a first housing portion and a second housing portion (figs.1-2, 0023-25, 0029-30 shows housing corresponding to touchscreen working area W, e.g., an LCD panel, the housing being divisible into various interactive portions, e.g., based on a number of users, see 0041);
components disposed in the first and second housing portions, the components cooperating to process information (figs.1-2, 0029-30, 0034: the components disposed within the collective touchscreen housing portions W, e.g., touch sensors, buses, processors, etc., the various components cooperating to process information such as user input signals, etc.);
a first display portion disposed over the first housing portion (fig.10, 0071: R1, R2 show first and second display portions disposed over the housing portions of fig.1-2);
a second display portion disposed over the second housing portion (fig.10, 0071, R2);
one or more sensors operable to sense a context at the first and second housing portions (0029-31, 0033, 0035, 0040-41 gives overview of providing pen input context via pens registered to pen owners and communicating with the tabletop device via near field communication (0031); see also fig.8, 0056-60 disclosing the use of pen inputs to allocate and assign regions based on a number of users; hence, NFC sensors and touch sensors being used to sense pen ID context at the various regions such as R1 and R2), the context including at least a number of users associated with inputs at the first and second display portions (0041, fig.10, 0071, fig.8:0056-60: Ogisawa discloses an invention where, after an initial allocation of display regions (0041: division of tables into work areas for each registered user, such as the division shown in fig.10:R1, R2), a user is able to take ownership of a region via touching the region with a registered pen via the process of fig.8; hence, the context information including information identifying a number of users (one, two, or an arbitrary number, in this example) associated with inputs at the first and second display regions based on the various ownership user inputs made (via fig.8) to take ownership of these regions); and
a user interface manager applying the context to assign a user interface at both the first and second display portions to one user or to assign a first user interface at the first display portion to a first user and a second user interface at the second display portion to a second user (0041, fig.10, 0071, fig.8, 0056-60: as described above, the interface manage applies the various ownership inputs to assign a user interface to both display portions to one user of to assign display portions to multiple owners), the first and second user interfaces having different content (fig.10, 0071, fig.7, 0049-55 show the manipulation of various objects within each region; 0070, fig.9:306-310 describe the various graphical display characteristics of the various objects based on ownership of the region, hence, the first and second user interfaces having different content);
wherein the context comprises first and second stylus devices, the user interface manager assigning the first user interface to the first user associated with the first stylus and the second user interface to the second user associated with the second stylus (fig.8, 0056-60, fig.6, 0046, 0030-33 gives overview of associating stylus with owners).

Regarding claim 10, Ogisawa discloses: a method for managing an information handling system user interface (see fig.3, 0027-34 for hardware configuration), the method comprising:
presenting a first user interface at a display of the information handling system having a first content (fig. 10:R1, R2, 0071 shows a user interface made up of various regions; fig.8, 0056-60 disclosing the use of pen inputs to allocate and assign regions based on a number of users; hence, presenting an initial state where a first user has ownership of one or both of R1 and R2 via the ownership gestures of fig.8);
detecting first and second users proximate the information handling system (0031: use of near field communication sensors to detect users, hence, proximate);
detecting one or more predetermined conditions (fig.8:0050-60 show the detecting and response to various predetermined conditions for allowing users to take control of various regions); and
in response to the detecting one or more predetermined conditions, presenting the first user interface at a first portion of the display and presenting a second user interface at a second portion of the display, the second user interface having a second content different than the first content (fig.8, 0050-60 discloses various ways where a second user interface may be presented, such as due to change in ownership in response to user gestures; see also fig.10, 0071, fig.7, 0049-55 showing the manipulation of various objects within each region, with 0070, fig.9:306-310 describing the various graphical display characteristics of the various objects based on ownership of the region, hence, the first and second user interfaces having different content);
wherein the predetermined conditions comprise a first stylus associated with the first user and a second stylus associated with the second user (fig.8-9, as described above, describing the various stylus gestures causing user interface responses, the styluses associated with different users, see fig.6, 0046, 0030-33).

Regarding claim 15, Ogisawa disclose the system of claim 10, as described above. Ogisawa further disclose: wherein the detecting the predetermined condition further comprises: detecting a touch of a first stylus at a first portion of the display; and detecting a touch of a second stylus at a second portion of the display (fig.8:200-206, 0056-60).

Regarding claim 17, Ogisawa discloses: a system for managing user interfaces presented at an information handling system (see fig.3, 0027-34 for hardware configuration), the system comprising:
one or more sensors operable to sense conditions at the information handling system (0031: use of near field communication sensors to detect users; 0027-28 touch and stylus sensors);
non-transitory memory disposed in the information handling system (0032); and
instructions stored in the non-transitory memory that execute on a processor (0032, fig.3:50-54) to:
apply context determined from the one or more sensors to assign a user interface presented at a display to one user or to assign a first user interface at a first portion of the display to a first user and a second user interface at a second portion of the display to a second user (0041, fig.10, 0071, fig.8, 0056-60: as described above, the interface manage applies the various ownership inputs to assign a user interface to both display portions to one user of to assign display portions to multiple owners in response to user input context and pen ID or ownership context), the first use interface having a presentation different than the second user interface (fig.10, 0071, fig.7, 0049-55 show the manipulation of various objects within each region; 0070, fig.9:306-310 describe the various graphical display characteristics of the various objects based on ownership of the region, hence, the first and second user interfaces having different content);
wherein: the sensor comprises a touchscreen display (0027-28); and
the context comprises a first stylus touch detected at a first portion of the touchscreen display and a second stylus touch detected at a second portion of the touchscreen display (fig.8:200-206, 0056-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Claim(s) 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ogisawa (US 20200201519 A1) in view of Lee, J. (US 20140184628 A1).
Regarding claim 2, Ogisawa disclose the system of claim 2, as described above. Ogisawa does not disclose: a first camera aligned to capture an image at the first display portion; and a second camera aligned to capture an image at the second display portion;
wherein the context includes a comparison of images captured by the first and second cameras to detect the first and second users.
Lee discloses: a first camera aligned to capture an image at the first display portion; and a second camera aligned to capture an image at the second display portion (fig.12, 0142-145);
wherein the context includes a comparison of images captured by the first and second cameras to detect the first and second users (fig.12, 0146: comparison of captured with images with stored images and image features in order to recognize and detect users).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Ogisawa by incorporating the photographic detection technique of Lee. Both concern the art of shared GUI workspaces, and the incorporation would have, according to Lee, improved the convenience of the system by performing actions according to  detecting users such as modifying screen orientation (0142-143, 146).
Claim(s) 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ogisawa (US 20200201519 A1) in view of Shen ("UbiTable: Impromptu Face-to-Face Collaboration on Horizontal Interactive Surfaces").
: wherein inputs by the first stylus device are restricted to the first display portion and inputs by the second stylus device are restricted to the second display portion.
Shen discloses: wherein inputs by the first input device are restricted to the first display portion and inputs by the second input device are restricted to the second display portion (2.2 “Separation of Privacy and Visibility: Public, Private and Personal Areas” provides overview of the gradation of input restrictions, in particular, 2.2:par.2-5 discloses “personal” spaces and object regions where manipulation inputs are restricted to the owner, visible to others, but not accessible by others; hence, these regions and objects form a restricted display portion where input from other user input devices are restricted; see also exemplary scenario in 2.3 “A Usage Scenario”:par.2 where interaction of a notes region owned by another user is rejected (par.2); see 2.4 “Implementation” for disclosure of DiamondTouch technique to associate touch inputs with users; hence, combination with Ogisawa yielding a technique where inputs by non-owners of regions are restricted based on detection of user-specific inputs, such as via the disclosed styluses of Ogisawa).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Ogisawa by input restriction technique of Shen. Both concern the art of collaborative tabletop touch GUI’s, and the incorporation would have, according to Shen, improved the user experience, intuitiveness, and shared privacy of collaboration sessions on such a device by allowing visibility to be distinct from privacy, therefore allowing maintaining of user control over documents while sharing documents (2: “The Design, Usage, and Implementation of UbiTable”:par.3; 1: “Introduction”: par.2).

Claim(s) 5-7, 12-13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogisawa (US 20200201519 A1) in view of Miller (US 20100245209 A1).
Regarding claim 5, Ogisawa disclose the system of claim 1, as described above. Ogisawa does not disclose: wherein the context includes a rotational orientation of the first and second housing portions.
	Miller discloses: wherein the context includes a rotational orientation of the first and second housing portions (fig.1, 0017-21, fig.3, 0036-41, 0027, 0012 describes hinged dual screen device having collaboration whiteboard mode changing presentation based on a sensed rotational angle context).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Ogisawa by incorporating the dual-screen display and consideration of orientation context technique of Miller. Both concern the art of collaborative whiteboard or table GUI’s, and the incorporation would have, according to Miller, improved intuitiveness and convenience of the interface by allowing for a variety of operational modes, both personal and communal, based on hinge angle (0017, 0027) changing displayed applications based on sensed context so as to improve user convenience (0027, 0013).

Regarding claim 6, Ogisawa modified by Miller disclose the system of claim 5, as described above. Ogisawa modified by Miller further discloses: wherein the user interface manager restricts the user interface to one user unless a flat rotational orientation is detected (0021 discloses the execution of a collaborative whitespace environment, such as that of Ogisawa, based on hinge orientation being flat, such as via process of fig.3:312, 316, 0039-41 (execution of various modes such as whiteboard mode based on sensing of hinge angle); hence, the user interface manager switching to various display modes based on hinge angle including the whiteboard collaboration mode of Ogisawa based on the flat configuration; as the remaining modes are not collaborative whiteboard modes including the multiple .

Regarding claim 7, Ogisawa disclose the system of claim 1, as described above. Ogisawa does not disclose: a keyboard configured to transition between retracted and exposed positions; wherein the user interface manager restricts the user interface to one user if the keyboard has an exposed position.
Miller discloses: a keyboard configured to transition between retracted and exposed positions; wherein the user interface manager restricts the user interface to one user if the keyboard has an exposed position (0018, 0021, fig.3:312, 316, 0039-41: when a user is exposed on a touchscreen display, the user interface manager restricts the interface to a normal application; on the other hand, the change to a flat orientation causes execution of a collaborative whiteboard such as that disclosed by Ogisawa featuring the plurality of users and associated styluses, hence, the keyboard being retracted or hidden; hence, the UI manager restricting the user interface to a single-user non-collaborative whiteboard mode if the keyboard is exposed).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Ogisawa by incorporating the dual-screen display and keyboard context of Miller. Both concern the art of collaborative whiteboard or table GUI’s, and the incorporation would have, according to Miller, improved intuitiveness and convenience of the interface by allowing for a variety of operational modes, both personal and communal, based on hinge angle (0017, 0027) changing displayed applications based on sensed context so as to improve user convenience (0027, 0013).

wherein the predetermined conditions comprise first and second rotationally coupled housing portions of the information handling system rotated to a flat configuration.
Miller discloses: wherein the predetermined conditions comprise first and second rotationally coupled housing portions of the information handling system rotated to a flat configuration (fig.1, 0017-21, fig.3, 0036-41, 0027, 0012 describes hinged dual screen device having collaboration whiteboard mode changing presentation based on a sensed rotational angle context; 0021 discloses the execution of a collaborative whitespace environment, such as that of Ogisawa, based on hinge orientation being flat, such as via process of fig.3:312, 316, 0039-41 (execution of various modes such as whiteboard mode based on sensing of hinge angle), hence, predetermined conditions including a flat rotational configuration causing execution of collaborative whiteboard mode such as described by Ogisawa).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Ogisawa by incorporating the dual-screen display and consideration of orientation context technique of Miller. Both concern the art of collaborative whiteboard or table GUI’s, and the incorporation would have, according to Miller, improved intuitiveness and convenience of the interface by allowing for a variety of operational modes, both personal and communal, based on hinge angle (0017, 0027) changing displayed applications based on sensed context so as to improve user convenience (0027, 0013).

Regarding claim 13, Ogisawa modified by Miller discloses the system of claim 12, as described above. Ogisawa modified by Miller further discloses: wherein the first display portion comprises the display portion over the first rotationally coupled housing portion and the second display portion comprises the display portion over the second rotationally coupled housing portion (Ogisawa fig.10, 

Regarding claim 18, Ogisawa disclose the system of claim 17, as described above. Ogisawa does not disclose: wherein: the sensor comprises a rotational orientation sensor detecting rotational orientation of first and second housing portions of the information handling system; and the context comprises a flat rotational orientation.
Miller discloses: wherein: the sensor comprises a rotational orientation sensor detecting rotational orientation of first and second housing portions of the information handling system; and the context comprises a flat rotational orientation (fig.1, 0017-21, fig.3, 0036-41, 0027, 0012 describes hinged dual screen device having collaboration whiteboard mode changing presentation based on a sensed rotational angle context; see also 0021 disclosing the execution of a collaborative whitespace environment, such as that of Ogisawa, based on hinge orientation being flat, such as via process of fig.3:312, 316, 0039-41 (execution of various modes such as whiteboard mode based on sensing of hinge angle)).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Ogisawa by incorporating the dual-screen display and consideration of orientation context technique of Miller. Both concern the art of collaborative whiteboard or table GUI’s, and the incorporation would have, according to Miller, improved intuitiveness and convenience of the interface by allowing for a variety of operational modes, both personal and communal, based on hinge angle (0017, 0027) changing displayed applications based on sensed context so as to improve user convenience (0027, 0013).
Claim(s) 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogisawa (US 20200201519 A1) in view of Kwak 578 (US 20140101578 A1).
Regarding claim 8, Ogisawa disclose the system of claim 1, as described above. Ogisawa does not disclose: an eye gaze tracker associated with each display portion; wherein the context includes a comparison of eye gaze detected by each eye gaze tracker.
Kwak discloses: an eye gaze tracker associated with each display portion; wherein the context includes a comparison of gesture detected by each gesture tracker (fig.5, 0101-104: comparing or synthesizing input from a plurality of cameras to determine user context information comprising gesture attributes so as to perform operations; 0355: use of eye gaze as tracked gestures).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Ogisawa by incorporating the eye gaze tracking of Kwak. Both concern the art of touchscreen or stylus GUI’s, and the incorporation would have improved the accessibility of the system by, according to Kwak, allowing access by handicapped users (0355).

Claim(s) 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogisawa (US 20200201519 A1) in view of Hinckley (US 20100321275 A1).
Regarding claim 9, Ogisawa disclose the system of claim 1, as described above. Ogisawa does not disclose: the components include a first processor and a first memory in the first housing portion, and a second processor and a second memory in the second housing portion; the first user interface executes at the first processor and memory; and the second user interface executes at the second processor and memory.
the components include a first processor and a first memory in the first housing portion, and a second processor and a second memory in the second housing portion; the first user interface executes at the first processor and memory; and the second user interface executes at the second processor and memory (fig.3, 0030-33).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Ogisawa by incorporating the multiple computer configuration of Hinckley. Both concern the art of collaborative touchscreen GUI’s (see 0033, 0035), and the incorporation would have, improved the versatility of the system by, according to Hinckley, allowing for independent applications during collaboration (e.g., for privacy) (0031), allowing detachment of parts so as to increase convenience for various tasks (0030).

Regarding claim 16, Ogisawa disclose the system of claim 15, as described above. Ogisawa does not disclose: presenting the first user interface with a first thread of an application; and 
presenting the second user interface with a second thread of the application, the second thread storing inputs and outputs separate from inputs and outputs of the first thread.
Hinckley discloses: presenting the first user interface with a first thread of an application; and presenting the second user interface with a second thread of the application, the second thread storing inputs and outputs separate from inputs and outputs of the first thread (fig.3, 0030-33: coordinating multiple threads existing in multiple processors to process distinct first and second inputs, the processors and threads being decoupled and communicating via a wireless network to coordinate, e.g., so as to present collaborative interfaces such as described in 0035-36).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Ogisawa by incorporating the multiple computer configuration of Hinckley. Both concern the art of collaborative touchscreen GUI’s, and the incorporation would have improved the .
Claim(s) 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogisawa (US 20200201519 A1) in view of Miller (US 20100245209 A1) in view of Hinckley (US 20100321275 A1).
Regarding claim 14, Ogisawa modified by Miller disclose the system of claim 13, as described above. Ogisawa modified by Miller does not disclose: presenting the first user interface with a first set of processing components disposed in the first housing portion; and presenting the second user interface with a second set of processing components disposed in the second housing portion. That is, Ogisawa modified by Miller does not disclose the arrangement of processing components within the housing portions.
Hinckley discloses: presenting the first user interface with a first set of processing components disposed in the first housing portion; and presenting the second user interface with a second set of processing components disposed in the second housing portion (fig.3, 0030-33: separate housings with respective processing components).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Ogisawa modified by Miller by incorporating the multiple computer configuration of Hinckley. Both concern the art of collaborative touchscreen GUI’s (see 0033, 0035), and the incorporation would have, improved the versatility of the system by, according to Hinckley, allowing for independent applications during collaboration (e.g., for privacy) (0031), allowing detachment of parts (0030).

Claim(s) 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogisawa (US 20200201519 A1) in view of Andrysco (US 20150338914 A1).

Regarding claim 20, Ogisawa disclose the system of claim 17, as described above. Ogisawa does not disclose: wherein: the sensor comprises a camera; and the context comprises a first end user gaze at a first portion of the touchscreen display and a second end user gaze at a second portion of the touchscreen display.
Andrysco discloses wherein: the sensor comprises a camera (0034-37: use of cameras to determine user gaze); and the context comprises a first end user gaze at a first portion of the touchscreen display and a second end user gaze at a second portion of the touchscreen display (figs. 7-9, 0057-0061 discloses a collaborative table touchscreen workspace where user gaze context information is captured at various portions of a shared workspace (706-708), the context being used to reject spurious inputs (0051), determine touch ownership (0058), in order to select and manipulate objects on the screen (0060-61); this selectional method combined with Ogisawa’s disclosure of region assignment yields a technique where regional gaze tracking context is used to manipulate and select portions for interface display).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Ogisawa by incorporating the eye gaze tracking context of Andrysco. Both concern the art of collaborative touchscreen GUI’s, and the incorporation would have improved the ability of the system to discern touch inputs, discern between spurious and intended inputs, improved selection accuracy (0002).
Response to Arguments

Applicant’s arguments have been fully considered, but are moot in view of the new art being applied.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143